Case 4:19-cv-02037 Document 37 Filed on 09/21/20 in TXSD Page 1 of 2




                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              September 21, 2020
                                                               David J. Bradley, Clerk
Case 4:19-cv-02037 Document 37 Filed on 09/21/20 in TXSD Page 2 of 2
